                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION



DENISE ELDER                                                                         PLAINTIFF

                                                                         NO. 4:17CV00066-JMV

NANCY BERRYHILL,
COMMISSIONER OF SOCIAL SECURITY                                                    DEFENDANT


                                            ORDER

       Before the Court are Plaintiff’s motion for an award of $1,689.70 in attorney fees

pursuant to § 206(b) of the Social Security Act, 42 U.S.C. § 406(b) [29], Defendant’s response

[30], and Plaintiff’s reply [31]. For the reasons that follow, Plaintiff’s request for payment of her

counsel in the amount of $1,689.70 from past-due benefits is granted.

       Denise Elder filed an action in this Court on May 16, 2017, to appeal the Commissioner's

decision denying her applications for disability benefits. On July 24, 2018, this Court entered a

final Judgment [25] that reversed and remanded the case to the Social Security Administration

(the “Agency”) for further proceedings pursuant to sentence four of 42 U.S.C. § 405(g). After

the Court’s reversal and remand, in August 2019 the Commissioner issued a fully favorable

decision and awarded Plaintiff past-due benefits in the amount of $50,226.50. Shortly thereafter,

on December 27, 2019, Plaintiff filed the instant motion.

       In response to the motion, the Commissioner states he “declines to assert a position on

the reasonableness of Plaintiff’s request because the Commissioner is not the true party in

interest.” Nevertheless, the Commissioner points out, and this Court agrees, that the Court is
    obligated to independently review the request and ensure it satisfies the statutory requirement of

    yielding a reasonable result. Having fulfilled this obligation, the Court finds the fee request in

    this case is reasonable.

            Fees under § 406(b) (federal court fees) are limited to reasonableness and may be no

    more than twenty-five percent of past-due benefits. See 42 U.S.C. § 406(b)(1)(A). Fees under

    § 406(b) satisfy a client's obligation to her counsel and, accordingly, are paid out of the

    plaintiff's social security benefits. See Orner v. Shalala, 30 F.3d 1307, 1309 (10th Cir. 1994).

    A contingency fee agreement to pay twenty-five percent of any past-due benefits awarded may

    set the amount of the Section 406(b) award so long as the amount is reasonable under the facts

    of the case. See Gisbrecht v. Barnhart, 535 U.S. 789, 807-08 (2002).1

            Here, Plaintiff’s counsel seek authorization for payment of $1,689.70 from monies

    withheld by the Agency from the claimant’s past-due benefits.2 This figure is obtained by

    subtracting the prior EAJA award in this case, $4,866.93, from $6,556.63 (ostensibly the total




1
    However, in Gisbrecht, the Supreme Court also noted:


           Courts that approach fee determinations by looking first to the contingent-fee agreement, then testing it
           for reasonableness, have appropriately reduced the attorney's recovery based on the character of the
           representation and the results the representative achieved. If the attorney is responsible for delay, for
           example, a reduction is in order so that the attorney will not profit from the accumulation of benefits
           during the pendency of the case in court. If the benefits are large in comparison to the amount of time
           counsel spent on the case, a downward adjustment is similarly in order. In this regard, the court may
           require the claimant's attorney to submit, not as a basis for satellite litigation, but as an aid to the
           court's assessment of the reasonableness of the fee yielded by the fee agreement, a record of the hours
           spent representing the claimant and a statement of the lawyer's normal hourly billing charge for
           noncontingent-fee cases.

Id. at 807-08, 122 S.Ct. at 1828, 152 L.Ed.2d 996 (internal citations and footnotes omitted).


2
    The Agency withheld $12,556.63 from Plaintiff’s past-due benefits for payment of any fee award made by this Court.
                                                               2
    fee earned for work before this Court). Several factors weigh in favor of a finding that the fee

    request is reasonable. First, counsel have presented a contingency fee agreement signed by

    Plaintiff, wherein Plaintiff has agreed that her attorneys have the right to seek as much as 25%

    of her past-due benefits for representation in court. Further, pursuant to that agreement,

    Plaintiff agreed that “[i]f the court awards an attorney fee out of . . . past-due benefits and also

    awards an EAJA fee for that same work, [she] will be refunded or credited with the amount of

    the smaller fee. Next, counsel for Plaintiff are experienced Social Security attorneys and

    successfully argued this case before this court and on remand before the Agency.

    Additionally, the Fifth Circuit and district courts in this circuit have acknowledged the high

    risk of loss inherent in Social Security appeals.3 Finally, the § 406(b) fees effectively

    requested ($6,556.63)4 amount to only slightly over 13% of the claimant’s past-due benefits.

             THEREFORE, IT IS ORDERED that Plaintiff’s petition for an award of attorney fees

    is GRANTED. Counsel for Plaintiff are entitled to payment of $1,689.70 from Plaintiff’s past-

    due benefits and will not be required to reimburse the claimant for the prior EAJA award—

    credit for the same having been taken into account in permitting the foregoing award.

             This, the 18th day of February, 2020.



                                                                                    /s/ Jane M. Virden
                                                                                    U.S. MAGISTRATE JUDGE

3
    See Jeter v. Astrue, 622 F.3d 371, 379 & n. 9 (5th Cir. 2010).

4
  Counsel, of course, are only seeking payment of $1,689.70, which is the balance of $6,556.63 after Plaintiff is
credited for the prior EAJA award, $4,866.93. While Defendant presents authority for the proposition that counsel
must refund and not credit the claimant the smaller award in a case where both EAJA and 406(b) awards are ordered,
the Court finds under the circumstances of this case, Plaintiff will be left in the same position in either the case of a
credit or refund.
                                                              3
